UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2009 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from Commission File No. 0-28223 CARGO CONNECTION LOGISTICS HOLDING, INC. (Exact name of small business issuer as specified in its charter) Florida 65-0510294 (State or other jurisdiction (I.R.S. Employer Incorporation or organization) Identification No.) P.O. Box 248 East Meadow, New York 11554 (Address of Principal Executive Offices) (888) 886-4610 (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x Indicate the number of shares outstanding of the Registrant’s common stock as of the latest practicable date. Class Outstandingat November 30, 2010 Common Stock, $.001 par value 1 CARGO CONNECTION LOGSITICS HOLDING, INC. AND SUBSIDIARIES FORM 10-Q Table of Contents Page Part I – FINANCIAL INFORMATION 3 Item 1.Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of March 31, 2009 and December 31, 2008 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2009 and 2008 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 27 Items 4 and 4T –Controls and Procedures 27 Part II – OTHER INFORMATION 28 Item 1.Legal Proceedings 28 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3.Defaults Upon Senior Securities 30 Item 4.(Reserved). 31 Item 5.Other Information. 31 Item 6.Exhibits 32 SIGNATURES
